Title: Adams’ Copy of the Information and Statutes Involved: Court of Vice Admiralty, Boston, December 1768
From: Adams, John
To: 


       Josh. Dowse Esq. vs 19 Casks of Molasses. Gardiners.
       For that the same Molasses on 19 Aug. last, was imported and brought into the Port of Salem and Marblehead, from the Island of Guadaloupe, in a certain Schooner called the Neptune, Phillip Saun­ders Master, and in the Night Time between the 6. and 7. days of September last, the said 19 Casks of Molasses were fraudulently and clandestinely landed from on board the said Schooner, and put on Shore in Salem aforesaid, with Intent to defraud the said Lord the King of his customary Duties thereon; neither the said Master nor any other Person having first duly entered and paid the legal Duties for the same, and without having first duly entered and paid the legal Duties for the same, and without having first obtained a Warrant from a proper officer, for the landing the same against the Form of the statutes in such Case made and provided, whereby the same is become forfeited as aforesaid.
       13. 14. C. 2, C. 11, §. 7. Be it enacted that if any Wharfinger, or his servant, shall take up or land, &c. or suffer to be waterborn &c. any prohibited Goods &c. without the Presence of some officer, &c. or at Hours and Times, not appointed by Law (1. Eliz.) &c. he shall forfeit 100£.—and if any Goods or Merchandizes shall be taken in from the shore &c., into any Bark, Hoy, Lighter &c. without a Warrant, and the Presence of an officer, the Bark &c. shall be forfeited and the Master, Boatswain, Mariner &c. consenting shall forfeit the value of the Goods.
       1. Elisabeth. C. 11, §. 2. Not lawfull for any Person to lade or put off or from any Wharf, Key, or other Place on the Land &c. or to take up, discharge and lay on Land, out of any Lighter, Ship, Crayer or Vessell any Goods, Wares or Merchandises &c. but only in the Day light, i.e. from March to Sept., between Sun setting and Sun rising, &c. and in some open Place that shall be appointable, upon Pain of Forfeiture of all such Goods &c.
       7. 8. W. 3, C. 22, §.6. For the more effectual preventing of Frauds and regulating abuses in the Plantation Trade, be it enacted that all Ships coming into or going out of, any of the said Plantations and lading or unlading any Goods or Commodities, whether Ships of War or Merchant Ships and the Masters and Commanders thereof and their Ladings, shall be subject and liable to the same Rules, Visitations, Searches, Penalties and forfeitures, as to the Entering, lading, or discharging their respective Ships and Lading, as Ships and their ladings and the Commanders and Masters of Ships, are subject and liable unto in this Kingdom, by 14 Car. 2d. &c. and the officers shall have the same Powers and be subject to the same Regulations, as officers in England by that act.
      